Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 7-12, 16, 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 7, the best available art remains the closure latch taught by Ottino (20200115932 A1).  Ottino teaches a similar closure latch having a latched mode and an unlatched mode along with many systems of the power actuation mechanism.  However, Ottino does not explicitly teach a latch release mechanism including a pop-up lever and a pop-up lever spring.  It would be improper hindsight to one of ordinary skill in the art to add these features.  
Regarding independent claim 16, the best available art remains the closure latch taught by Ottino.  Ottino teaches a similar closure latch having a primary latch mechanism, a latch release mechanism and cinch mechanism.  Ottino fails to teach that movement of the release lever from the non-actuated position to the actuated position when the cinch mechanism is in the home position causes movement to open the primary latch mechanism.  Ottino’s cinch lever home position corresponds to an already actuated position of the release lever.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES EDWARD IGNACZEWSKI whose telephone number is (571)272-2732. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.I./Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675